Exhibit 10 LICENCE AGREEMENT (this “Agreement”), entered in Montreal, Quebec, Canada, as of May the 14th 2008. BETWEEN: CLEM-G PLYCRETE INC., a corporation duly incorporated in Canada, under the laws of Quebec, having its head office at 1255, University, suite 912, Montreal, Quebec, H3B 3W4, represented for the purpose hereof by Clement Guèvremont, its president,duly authorized as per a resolution dated;, a copy of which is attached herewith; (hereinafter called "CLEM-G") AND: PLYCRETE INC., a corporation duly incorporated under the laws of Nevada, .having its head office at 2050,Russett Way, Carson City, Nevada, 89703, represented for the purpose hereof byMadeleine Houle, its corporate secreatary, duly authorized as per a resolution dated; a copy of which is attached herewith; (hereinafter called “PLYCRETE”) WHEREASCLEM-G has acquired from Clement Guèvremontrights in certain technology that relates to bulding panels and methods, more particulary concerned with wall surface building panels with quick assembly features and improved joint sealing, and method of installation thereofknown asCLEM-G; WHEREAS CLEM-G has also acquired from Clément Guèvremont rights in certain technology that relates to cementious structures and methods for fabrication thereof, more particularly concerned with a reinforced multilayer cementious structure and a method of manufacture thereof Known as PLYCRETE; WHEREAS a patent application entitled Building Panelwas filed in the United States for the CLEM-G product under no: 806-B02.US and is pending; WHEREAS a patent application entitled Reinforced Cementious Structure and Method of Manufacture of Same was filed in the United States for the PLYCRETE product under no806-B.01.US and is pending; WHEREAS CLEM-G is interested in granting licence rights to market and sell both the CLEM-G and PLYCRETE products (as defined below) and to use the Trademarks (as defined below) in the Territory, as defined thereafter; WHEREAS CLEM-G intends to own or have access to the equipment, facilities andthe required skills to manufacture or have manufactured the CLEM-G and PLYCRETE Products and kits in accordance with applicable standards; WHEREASPLYCRETE desires to acquire license and Trademark rights to the CLEM-G and PLYCRETE Products in the Territory, upon the terms and conditions herein set forth in this Agreement; WHEREAS PLYCRETE wishes to retain the services of CLEM-G to supply it with the CLEM-G and PLYCRETE Product upon the terms and conditions set forth this Agreement; WHEREAS PLYCRETE also wishes to retain on a need basis the services of Clem-G for management services; NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN AND INTENDING TO BE LEGALLY BOUND, THE PARTIES HEREBY AGREE AS FOLLOWS: 1 1.DEFINITIONS (Defined Terms).Each time the following terms are used in this agreement and as far as the context does not clearly give them another meaning, they shall have the following meaning: 1.1.“Affiliates” shall mean any legal entity (such as a corporation, partnership, or limited liability company) that controls is controlled by, or under common control with, CLEM-G or PLYCRETE, as applicable.For the purposes of this definition, the term "control" means (i) beneficial ownership of at least fifty percent (50%) of the voting securities of a corporation or other business organization with voting securities or (ii) a fifty percent (50%) or greater interest in the net assets or profits of a partnership or other business organization without voting securities. 1.2."Agreement" shall mean this
